Citation Nr: 1619364	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-47 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Appellant seeks recognition as a veteran for purposes of entitlement to a one-time payment from the FVEC.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decisional letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In December 2013, the Appellant and his daughter testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  Although the Appellant originally requested a Board hearing in October 2010, a September 2013 Report of Contact and December 2013 DRO hearing transcript notes that he withdrew his request for such a Board hearing.  

In September 2014, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  All documents contained in the Virtual VA electronic claims processing system are duplicative of what is contained in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

Both the service department and the Department of the Army have certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.



CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. §§ 107 Note, 501(a) (West 2014); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the Appellant's claim of basic eligibility for a one-time payment from the FVEC Fund, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the Appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (as veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In the January 2010 administrative decision, the AOJ explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA.  Because NPRC had certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to payment from the FVEC. 

After affording the Appellant the opportunity to submit additional evidence and argument, the AOJ reconsidered his claim in the September 2010 statement of the case and the May and June 2014 and October 2015 supplemental statements of the case.  Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the Court found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service.  In February 2015, the AOJ requested verification from the Department of the Army pursuant to the holding in Tagupa.  The Department of the Army issued a response in October 2015 finding no change was warranted in the prior negative certifications. 

Moreover, to the extent that any notification provided to the Appellant did not include specific information regarding veteran status, the Board finds that error is not prejudicial.  Numerous times the service department and Department of the Army have certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.  VA is bound by that certification.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In light of the binding certifications, any notification error is non-prejudicial as the Appellant is not entitled to benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  38 U.S.C.A. § 107 Note.  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id.  

The law addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  The pertinent section provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  38 U.S.C.A. § 107 Note.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

Here, the Appellant contends that he had active military service from January 1943 until sometime in 1945 under the United States Armed Forces of the Far East (USAFFE) as a guerilla.  See December 1946 affidavit from the Veteran and March 2009 claim.  He submitted a copy of a membership certification for Marking's Fil-American Troops dated in October 1946, which ostensibly confirms his status as a Philippine veteran.  He also submitted an affidavit from a service comrade (AO) reflecting that he had served in a guerrilla unit during World War II.  Various identification cards are also of record.  However, none of these documents satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service in the United States Armed Forces: they are not an official document of the appropriate United States service department or NPRC.  Accordingly, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including one-time payment from the FVEC.

The Appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).

The AOJ submitted the pertinent information to the NPRC for verification.  The NPRC certified in 2009 and again in 2014 that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532 (1992).

In an October 2015 memorandum from the Department of the Army, it found that after review of the Appellant's file and the information contained in the NPRC records, it is unable to change its previous negative service determination for the Appellant.  It noted that the Appellant's claim folder did not contain an AGO Form 23; therefore, it was not able to verify service.

Again, the NPRC and the Department of the Army certified that the Appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Moreover, the service documents provided by the Appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as these are not official documents of the appropriate United States service department or NPRC.  Accordingly, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The proper course for any claimant who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the Appellant had no qualifying service in order to meet the basic eligibility criteria for establishing entitlement, and one-time payment from the FVEC is not warranted.


ORDER

A one-time payment from the FVEC is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


